FINCH, Judge
(dissenting).
I respectfully dissent from the principal opinion herein. In my judgment there is not sufficient basis in the record before us to overturn this conviction on the ground that the rest room where the alleged offense occurred was not a public place to which the St. Joseph ordinance was applicable.
The incident in question occurred in the men’s rest room immediately adjacent to the lobby of the Ramada Inn at St. Joseph, Missouri. During the testimony of one of the arresting officers, he was asked, “This was a public rest room, wasn’t it?” and he replied, “Yes, sir.” This constituted a sufficient showing by the state.
During the presentation of defendant’s evidence, the following occurred:
“Q. How did you happen to be at the Ramada Inn ?
“A. This was the place we had contracted for their facilities, so we went there.
“Q. For all of their public facilities?
“A. That was our intention.
* * * (Objection interposed)
“Q. Do you have knowledge of the contract that was made ?
“A. Only speaking with the manager, Mr. Harlin.
“Q. Did that include the ballroom ?
“A. We assumed we had the ballroom, and we had the pool. We assumed everything.
“Q. The rest rooms ?
“A. I hope so.
“Q. That was your understanding ?
“A. Yes, sir.”
The foregoing is not sufficient, in my judgment, to justify a holding that the trial court should have directed a verdict on the ground that the alleged misconduct did not occur in a public place or one open to the public. Other testimony discloses that certain wood products companies held a party for about 250 people at the Ramada Inn that evening. They had contracted for use of the swimming pool and the ballroom where their party was held. There was no showing that they rented the sleeping rooms rented to the traveling public, the restaurant or the motel lobby. When asked whether he had arranged to rent the rest rooms, defendant answered, “I hope so.” That is not such a showing that defendant and his companies had acquired exclusive right to the public rest rooms off the lobby as to mandate that the trial judge should direct a verdict. Those rest rooms are the ones which serve the general public in their use of the Ramada Inn lobby. Since defendant had not rented the lobby or the regular motel rooms, it is unlikely that someone holding a party in the ballroom could, acquire exclusive right to and control of those rest rooms. Only if they actually rented and took over the entire facility for that night would that reasonably occur. In any event, once the state’s case included testimony that the rest room was a public one, defendant needed more proof than he offered to be entitled to a directed verdict on that issue.
I would decide this appeal on the merits but since the principal opinion has not considered the various points raised, I do not undertake in this dissent to express any view as to what disposition I would make of such issues.